         Case 1:19-cv-11046-MKV Document 22 Filed 03/13/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 GAIL WILLIAMS,

                           Plaintiff,

                    -against-                                  1:19-cv-11046-MKV

 AFRICAN AMERICAN PLANNING                                           ORDER
 COMMISSION, INC.,                                                USDC SDNY
                                                                  DOCUMENT
                           Defendants.                            ELECTRONICALLY FILED
                                                                  DOC #:
MARY KAY VYSKOCIL, United States District Judge:                  DATE FILED: 3/13/2020

       The Court is in receipt of Plaintiff’s Notice of Voluntary Dismissal pursuant to Fed. R.

Civ. P. 41(a)(1)(A)(i) [ECF16], filed on February 27, 2020.

       Based on representations from Plaintiff’s counsel regarding the reasons for voluntarily

dismissal of Plaintiff’s Fair Labor Standards Act claim [ECF 19 & 21], specifically that “Gail

Williams was paid for all the time she worked [and] agreed she had no proof to the contrary,”

(ECF 21), dismissal is approved. IT IS ORDERED THAT THE CASE IS DISMISSED.



SO ORDERED.
                                                    _________________________________
Date: March 13, 2020                                MARY KAY VYSKOCIL
      New York, NY                                  United States District Judge
